Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 01 April 2022, Applicant amended claims 1 and 15. Based on the amendments to the claims, the rejection of claim 15 under 35 USC 101 has been withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie, Martin-Gilles, U.S. Patent Publication Number 2016/0196041 A1 in view of Griffin et al., U.S. Patent Publication Number 2010/0137031 A1.



Claim 1:
Lavoie discloses a method to perform a selection on a touch sensitive handheld electronic device having a touch sensitive display (see Paragraph 0012 – Lavoie discloses this limitation in that gestures to select virtual items are detecting at a touchscreen of a device.), the method comprising:
a) displaying at least one selectable object on said touch sensitive display, wherein said at least one selectable object is selectable through a touch command (see Figure 5C and Paragraph 0015 – Lavoie discloses this limitation in that a home screen displays icons representing applications stored on a system, and may be displayed in a grid and selected by a single-handed touch operation at the touchscreen.); 
b) receiving a first touch command from a touch sensitive area of said handheld device to enter a highlighting mode to highlight one of said at least one selectable objects and displaying said highlighted selectable object (see Figure 5C and Paragraph 0036 – Lavoie discloses this limitation in that a user inputs a horizontal (or generally horizontal) swipe to enter a single-handed mode, in which swipes may highlight icons. User then inputs a vertical (or generally vertical) swipe to initiate highlighting icons on the touchscreen. As the user moves the thumb upwards, the icons are highlighted in sequence.);
receiving a second touch command from said touch sensitive area of said handheld device to select said highlighted selectable object (see Paragraph 0015 – Lavoie discloses this limitation in that when a thumb release is detected, the icon highlighted at the current position is selected. Also see Paragraph 0013 – Lavoie discloses this limitation in that a thumb lift is considered a gesture.), or 
to jump to another selectable object and to highlight a different selectable object than said highlighted selectable object and displaying said highlighted different selectable object (see Paragraph 0015 – Lavoie discloses this limitation in that if the thumb changes direction, the icons are highlighted in reverse order.) and to select said highlighted different selectable object after receiving a third touch command (see Paragraph 0015 – Lavoie discloses this limitation in that when a thumb release is detected, the icon highlighted at the current position is selected. Also see Paragraph 0013 – Lavoie discloses this limitation in that a thumb lift is considered a gesture.).
Lavoie fails to expressly disclose:
a touch sensitive area;
wherein said at least one selectable object is selectable through a touch command at a position of said at least one selectable object on said touch sensitive display;
receiving a first touch command from said touch sensitive area of said handheld device to enter a highlighting mode to highlight one of said at least one selectable objects and displaying said highlighted selectable object, wherein said touch sensitive area is spaced apart from said touch sensitive display.
Griffin teaches:
a touch sensitive area (see Paragraph 0039 and Figure 2 – Griffin teaches this limitation in that tools may be located in the separate button bar, which is located below the message portion of the touchscreen display.);
wherein said at least one selectable object is selectable through a touch command at a position of said at least one selectable object on said touch sensitive display (see Figure 2 and Paragraph 0042 – Griffin teaches this limitation in that each message listed on the interface is selectable for opening and viewing content based on user-selected touch input at the message.);
receiving a first touch command from a touch sensitive area of said handheld device to enter a highlighting mode to highlight one of said at least one selectable objects and displaying said highlighted selectable object (see Paragraph 0046 – Griffin teaches this limitation in that a touch event is detected, highlighting is rendered, and when the user continues the gesture by changing position, the highlighting is then moved on the user interface.), wherein said touch sensitive area is spaced apart from said touch sensitive display (see Paragraph 0039 and Figure 2 – Griffin teaches this limitation in that user selection and manipulation may be aided by use of the tools located in the separate button bar, which is located below the message portion of the touchscreen display.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Lavoie, to include:
a touch sensitive area;
wherein said at least one selectable object is selectable through a touch command at a position of said at least one selectable object on said touch sensitive display;
receiving a first touch command from said touch sensitive area of said handheld device to enter a highlighting mode to highlight one of said at least one selectable objects and displaying said highlighted selectable object, wherein said touch sensitive area is spaced apart from said touch sensitive display.

Claim 2:
As indicated in the above rejection, the combination of Lavoie and Griffin teaches every limitation of claim 1. 
Lavoie fails to expressly disclose:
wherein a determination about which one of said selectable object is initially highlighted depends on said position of said first touch command in order to provide sufficient space for performing further touch commands and to remain within said touch sensitive area.
Griffin teaches:
wherein a determination about which one of said selectable object is initially highlighted depends on said position of said first touch command in order to provide sufficient space for performing further touch commands and to remain within said touch sensitive area (see Paragraph 0046 – Griffin teaches this limitation in that the navigation indicator (highlighting) may be rendered based on a user’s touch on the screen, but offset from the point of contact to allow for greater visibility.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Lavoie, to include:
wherein a determination about which one of said selectable object is initially highlighted depends on said position of said first touch command in order to provide sufficient space for performing further touch commands and to remain within said touch sensitive area; and
wherein said at least one selectable object is selectable through a touch command at a position of said at least one selectable object on said touch sensitive display
for the purpose of aiding the user in navigating through a plurality of objects in a user interface in a situation when mobility is compromised (see Paragraph 0003). Further, both Lavoie and Griffin are concerned with enabling a user touch gesture to select from a plurality of items on a compromised display.

Claim 3:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said touch sensitive area of said handheld device is said touch sensitive display or a touch sensitive surface around said touch sensitive display (see Paragraph 0036 – Lavoie discloses this limitation in that the gesture is detected on the touchscreen of the device.).

Claim 4:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said highlighting mode is entered for a first subgroup of said selectable objects and wherein said first touch command has a larger distance to said first subgroup of said selectable objects than to a second subgroup of said selectable objects (see Figure 5A-5C and Paragraph 0035 – Lavoie discloses this limitation in that when the user is highlighting, the actionable items are arranged and the highlighting begins with the icon (subgroup of 1) at the upper left corner of the interface, farthest away from the gesture and farther away from the gesture than the other icons (subsequent subgroups).).

Claim 5:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said at least one selectable object is determined from a plurality of objects displayed on said touch sensitive display, wherein said determination depends on a distance between said position of said first touch command and each one of said plurality of objects and/or a current usage orientation of said touch sensitive handheld electronic device (see Paragraph 0035 – Lavoie discloses this limitation in that the ordered sequence of highlighting icons may depend upon the orientation of the mobile device in the user’s hand.).

Claim 6:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said first touch command, said second touch command or said third touch command is at least one or a combination of the following: 
a single touch command, a short touch command, a tap, a double tap, a horizontal or vertical scroll, a swipe, a touch and hold, a flick or a press on said touch sensitive display, a gesture and can be performed with at least one finger and/or with a combination of at least two fingers (see Paragraph 0036 – Lavoie discloses this limitation in that the gesture is a vertical swipe performed by a user’s thumb, which may be parallel to the side edges of the screen or may become an arc.).

Claim 7:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said highlighting is performed by using distinguishing graphical elements and/or using connecting elements having geometric forms, colors and/or patterns and/or referencing elements and/or through a modified size in order to demonstrate which objects are selectable and/or which one of said selectable objects is highlighted (see Paragraph 0036 – Lavoie discloses this limitation in that highlighting may be indicated by changing the color of the icon or the icon border.).

Claim 8:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein at least one of said touch commands is performed along a course with at least a portion having a vertical course, a horizontal course, a curved course, a circular course and/or a diagonal course (see Paragraph 0036 – Lavoie discloses this limitation in that the gesture is a vertical swipe performed by a user’s thumb, which may be parallel to the side edges of the screen or may become an arc.).

Claim 11:
The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said at least one selectable object is a program icon, an app icon, an input box, an input field, an information displayed in a row, an information displayed in a column, an email, a link or a reference (see Figure 5C and Paragraph 0036 – Lavoie discloses this limitation in that the selectable objects are icons.).

Claim 12:
	The combination of Lavoie and Griffin teaches the method according to claim 1, wherein said highlighting mode is entered for a first group of said selectable objects and is not entered for a second group of said selectable objects, whereby a gap between said position of said first touch command and said first group is higher than a gap between said position of said first touch command and said second group of said selectable objects (see Figure 5A-5C and Paragraph 0035 – Lavoie discloses this limitation in that when the user is highlighting, the actionable items are arranged and the highlighting begins with the icon (subgroup of 1) at the upper left corner of the interface, farthest away from the gesture and farther away from the gesture than the other icons (subsequent subgroups). Thus, the gap (distance) between the gesture and the first subgroup is greater than the gap (distance) between the gesture and the second subgroup.).

Claim 13:
The combination of Lavoie and Griffin teaches a touch sensitive handheld electronic device having a touch sensitive display (see Paragraph 0044 – Lavoie discloses this limitation in that the device executing the method may be a large screen smartphone or a small tablet computer having a touchscreen display.), wherein said device is adapted to perform one of the methods according to claim 1 (As indicated in the above rejection for claim 1, the combination of Lavoie and Griffin teaches this limitation.).

Claim 14:
The combination of Lavoie and Griffin teaches the handheld electronic device according to claim 13, wherein said handheld electronic device is a smartphone, a tablet pc, a multimedia player, a wearable device, smart watch or a notebook (see Paragraph 0044 – Lavoie discloses this limitation in that the device executing the method may be a large screen smartphone or a small tablet computer having a touchscreen display.).

Claim 15:
The combination of Lavoie and Griffin teaches a computer-readable storage medium comprising instructions which, when executed by a computer (see Paragraph 0020 – Lavoie discloses this limitation in that the system may include storage media storing instructions for performing a method.), cause the computer to carry out a method according to claim 1 (As indicated in the above rejection for claim 1, the combination of Lavoie and Griffin teaches this limitation.).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lavoie and Griffin in view of Victor, B. Michael, U.S. Patent Publication Number 2012/0030566 A1.

Claim 9:
As indicated in the above rejection, the combination of Lavoie and Griffin teaches every limitation of claim 8. 
The combination of Lavoie and Griffin fails to expressly teach:
wherein said course is visualized by means of graphical elements in order to demonstrate what type of course is provided.
Victor teaches:
wherein said course is visualized by means of graphical elements in order to demonstrate what type of course is provided (see Paragraph 0082 – Victor teaches this limitation in that as the user moves through selecting data items of interest, the content may be enlarged to illustrate where the highlighting is occurring.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Lavoie, to include:
wherein said course is visualized by means of graphical elements in order to demonstrate what type of course is provided
for the purpose of aiding the user in navigating through a plurality of objects by providing user feedback (see Paragraph 0082). Further, both Lavoie and Victor are concerned with navigating through items in a user interface for selection.

Claim 10:
As indicated in the above rejection, the combination of Lavoie, Griffin, and Victor teaches every limitation of claim 9. 
The combination of Lavoie and Griffin fails to expressly teach:
wherein said course visualization provides a magnified view to at least a group from said selectable objects in order to increase an accuracy of said highlighting and selection of said selectable objects.
Victor teaches:
wherein said course visualization provides a magnified view to at least a group from said selectable objects in order to increase an accuracy of said highlighting and selection of said selectable objects (see Paragraph 0082 – Victor teaches this limitation in that as the user moves through selecting data items of interest, the content may be enlarged to illustrate where the highlighting is occurring.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Lavoie, to include:
wherein said course visualization provides a magnified view to at least a group from said selectable objects in order to increase an accuracy of said highlighting and selection of said selectable objects
for the purpose of aiding the user in navigating through a plurality of objects by providing user feedback (see Paragraph 0082). Further, both Lavoie and Victor are concerned with navigating through items in a user interface for selection.

Response to Arguments
	In Applicant’s Response dated 01 April 2022, Applicant argues that the combination of Lavoie, Griffin, and Victor fails to teach the claims 1 and 15 in light of the newly added limitation of claim 1, wherein said touch sensitive area is spaced apart from said touch sensitive display.
	Firstly, Applicant argues that the combination fails to teach this limitation because Lavoie discloses that a first and second gesture are received at the same display (see Remarks, Page 7, which reference Lavoie, Figures 5C-5D).
	Examiner disagrees.
	Examiner notes that the newly updated rejection has been amended in light of the amended claims. Per the updated rejection above, Examiner maintains that Griffin teaches this limitation, and that the combination of Lavoie and Griffin teach every limitation of claims 1 and 15.
Secondly, Applicant argues that the combination fails to teach this limitation because Griffin teaches detecting two touch events at the same screen (see Remarks, Page 8, which reference Griffin, Figures 5-6).
	Examiner disagrees.
	Examiner notes that the newly updated rejection has been amended in light of the amended claims. Per the updated rejection above, Examiner maintains that Griffin teaches the limitation wherein said touch sensitive area is spaced apart from said touch sensitive display in that user selection and manipulation may be aided by use of the tools located on the touchscreen separate button bar, which is located below the message portion of the display (see Griffin, Paragraph 0039 and Figure 2.). Examiner further maintains that the combination of Lavoie and Griffin teach every limitation of claims 1 and 15.
Finally, Applicant argues that the combination fails to teach this limitation because Victor discloses enlarging a selected data item upon highlighting said item (see Remarks, Page 8, which reference Victor, Paragraph 0082.).
	Examiner disagrees.
	Examiner notes that the newly updated rejection has been amended in light of the amended claims. Per the updated rejection above, Examiner maintains that Griffin teaches this limitation, and that the combination of Lavoie and Griffin teach every limitation of claims 1 and 15.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143